DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                        MACKEL D. WALKER,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-2569



                          September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Nancy Moate Ley, Judge.

Ashley Moody, Attorney General, Tallahassee and Suzanne C.
Bechard, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

KELLY, VILLANTI, and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.